STONE, J.
The paper offered in evidence in this case purports to be a copy of a plain deed of gift,, to operate in frmsenti; no qualified or partial interest being reserved to the grantor, or to any other person. This being the case, at the time it purports to have been executed, there was in this State no statute authorizing the clerk of the county court, or any other officer, to receive or certify an acknowledgment of its execution, or to spread it upon the county records. — See authorities on the briefs of counsel; Shep. Dig. 642; ib. 542-5.
It results from what we have said, that the acts of Mr. Blann, in assuming to take and certify the acknowledgment of the said deed, and in placing a copy of it upon the record books of his office, were the acts of a mere private citizen, — not at all governed, or sanctioned in their execution, by the guaranties which the official bond and oath of that officer afford to the public in the matter of his official duties.
[2.] The question, then, is reduced to this: A witness testified, that he had heard the supposed grantor admit that he had executed a' deed of gift to the pretended *278grantees, of the slaves in controversy; and upon this simple statement, it was proposed to read in evidence what, on its face, purports to be a copy of some original paper, made by a disinterested private person. There was no proof that such original ever was executed by Mr. Hatcher, nor that this is a copy of any original, save what is furnished by the-voluntary, extra-official certificate of Mr. Blann, and that he (Mr. Blann) is dead. We know no principle of law that legalizes such evidence. Sheppard v. Shorter, 33 Ala. 648.
Judgment affirmed.